EXHIBIT NORTHCORE TECHNOLOGIES INC. Series (L) Debenture Subscription Agreement TO SUBSCRIBE, EACH SUBSCRIBER MUST RETURN THE FOLLOWING: a.□ Duly completed and executed Subscription Agreement (complete Subscriber Details and Signature Page): b.□ Subscription Funds by direction, certified cheque, bank draft, money order or wire transfer; c.□ Duly completed and executed Accredited Investor Certificate (attached as schedule “D”); and d.□ Duly completed and executed Offshore Subscriber Certificate (attached as schedule “E”, if applicable). SUBSCRIPTION AGREEMENT (for Ontario, Alberta, British Columbia and Non-Canadian/Non-U.S.
